Petition for Writ of Mandamus
Denied and Memorandum Opinion filed September 8, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00723-CV
____________
 
IN RE JOHNNY Q. CLAWSON, JR., Relator
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
333rd District Court
Harris County, Texas
Trial Court Cause No. 2009-59608
 
 
 

M E M O R
A N D U M   O P I N I O N
            On August 24, 2011, relator, Johnny Q. Clawson, a pro se inmate,
filed a petition for writ of mandamus in this court.  See Tex. Gov’t
Code § 22.221; see also Tex. R. App. P. 52.  Relator complains that
respondent, the Honorable Joseph J. “Tad” Halbach, Jr., presiding judge of the 333rd
District Court of Harris County, has not ruled on the contest to his pauper’s
affidavit.  He asserts that he is indigent and unable to pay the costs required
to prosecute his appeal.
            Relator’s appeal is pending under this court’s appellate case
number 14-11-00532-CV, styled Johnny Q. Clawson v. Crosby Independent School
District.  On August 8, 2011, the Harris County District Clerk advised this
court that the trial court has denied relator’s request to proceed as a pauper.
            Mandamus is an extraordinary remedy that will issue only if
(1) the trial court clearly abused its discretion and (2) the party requesting
mandamus relief has no adequate remedy by appeal.  In re Prudential Ins. Co.
of Am., 148 S.W.3d 124, 135–36 (Tex. 2004).  The Texas Supreme Court has
determined that, under the amended rules of appellate procedure, an indigent
party may obtain the record pertaining to the trial court's ruling sustaining
the contest to his affidavit of indigence and challenge that ruling as part of
his appeal, and mandamus is not the appropriate remedy.  See In re Arroyo,
988 S.W.2d 737, 738-39 (Tex. 1998).  Therefore, relator has an adequate remedy
through his pending appeal.
Accordingly, we deny relator’s petition for writ of mandamus.
 
                                                                        PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Anderson and Christopher.